                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID B. PORTEE,                                    Case No. 19-cv-02948-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    KOENIG,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, has filed a pro se habeas petition. Petitioner was sent a notice

                                  14   that he had not paid the filing fee or submitted a complete application for leave to proceed in

                                  15   forma pauperis (“IFP”). He was allowed twenty-eight days to either pay the fee or file a proper

                                  16   application with all the required documents. More than twenty-eight days has passed, and

                                  17   petitioner has not paid the fee, filed a complete application to proceed IFP or otherwise

                                  18   communicated with the Court. The case is DISMISSED without prejudice and a certificate of

                                  19   appealability is DENIED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 9, 2019

                                  22

                                  23
                                                                                                     JAMES DONATO
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID B. PORTEE,
                                   4                                                          Case No. 19-cv-02948-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        KOENIG,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on July 9, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David B. Portee ID: C-50736
                                       CTF - Correctional Training Facility -Soledad
                                  18   P. O. Box 689
                                       Soledad, CA 93960
                                  19

                                  20

                                  21   Dated: July 9, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
